Exhibit 10.1

 

VIVEVE, INC.

 

SQUARE 1 BANK

 

LOAN AND SECURITY AGREEMENT

 

 

 
 

--------------------------------------------------------------------------------

 

 

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
September 30, 2014, by and between Square 1 Bank (“Bank”) and VIVEVE, INC., a
Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.     DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. As used in this Agreement, all capitalized terms shall have
the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein shall have the meaning given to the term in the Code.

 

1.2     Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP (except for non-compliance with FAS 123R in
monthly reporting). The term “financial statements” shall include the
accompanying notes and schedules.

 

2.     LOAN AND TERMS OF PAYMENT.

 

2.1     Credit Extensions.

 

(a)     Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(b)     Term Loan. Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make Term Loans to Borrower in an aggregate principal
amount not to exceed Five Million Dollars ($5,000,000) in three tranches, as
follows:

 

(i)     Tranche 1. Borrower shall request a Term Loan under Tranche 1 in the
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) as of
the Closing Date. The Tranche 1 Advance shall be used to repay Borrower’s
indebtedness to Oxford Finance LLC. Bank will credit any proceeds remaining
after that payment to Borrower’s account with Bank.

 

(ii)     Tranche 2. Borrower may request a Term Loan or Term Loans under Tranche
2 in the principal amount of up to One Million Five Hundred Thousand Dollars
($1,500,000) at any time during the period beginning on the date that Borrower
has provided evidence acceptable to Bank of at least 50% enrollment in the OUS
Clinical Trial and ending on January 31, 2015. The proceeds of the Tranche 2
Advances shall be used for general working capital purposes and for capital
expenditures.

 

(iii)     Tranche 3. Borrower may request a Term Loan or Term Loans under
Tranche 3 in the principal amount of up to One Million Dollars ($1,000,000) at
any time during the period 1) beginning on the date that Borrower has provided
evidence acceptable to Bank of (a) positive interim 3-month results from the OUS
Clinical Trial and (b) a favorable call with 5am Ventures related to an
additional investment in Borrower and 2) ending on June 30, 2015.  The proceeds
of the Tranche 3 Advances shall be used for general working capital purposes and
for capital expenditures.

 

 
1.

--------------------------------------------------------------------------------

 

 

(iv)     Borrowing Notice. When Borrower desires to obtain a Term Loan, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail or
facsimile transmission, to be received no later than 3:30 p.m. Eastern Time on
the Business Day prior to the date on which the Term Loan is to be made.  Such
notice shall be substantially in the form of Exhibit C.  The notice shall be
signed by an Authorized Officer.

 

(v)     Repayment. Interest shall accrue from the date of each Term Loan at the
rate specified in Section 2.3(a) or 2.3(b), as applicable, and shall be payable
monthly beginning on the first day of the month following each such Term Loan,
and continuing on the first day of each month thereafter for a period of twelve
(12) months (the “Interest Only Period”). The principal balance of each Term
Loan that is outstanding at the end of the applicable Interest Only Period shall
be payable in 30 equal monthly installments of principal, plus all accrued
interest, beginning on the first day of the first month following the end of the
Interest Only Period, and continuing on the same day of each month thereafter
through the Term Loan Maturity Date, at which time all amounts outstanding in
connection with such Term Loan shall be immediately due and payable. Term Loans,
once repaid, may not be reborrowed.

 

(vi)     Prepayment. Borrower may prepay all but not less than all of the Term
Loans at any time, provided that Borrower may not reborrow any amount so
prepaid, and provided further that upon any prepayment, including any prepayment
required because of the occurrence of an Event of Default, Borrower shall pay,
in addition to all outstanding principal and accrued interest on the Term Loans
and the Final Payment, a prepayment fee equal to 2.0% of outstanding balance of
the Term Loans if the prepayment occurs within 18 months of the Closing Date.

 

2.2     [Reserved.]

 

2.3     Interest Rates, Payments, and Calculations.

 

(a)     Term Loan Interest Rates.

 

(i)     Tranche 1 and Tranche 2. Except as set forth in Section 2.3(b), the
principal amount outstanding for the Tranche 1 Advance and each Tranche 2
Advance shall accrue interest at a fixed per annum rate equal to the Basic Rate
in effect on the date of such Tranche 1 Advance or Tranche 2 Advance,
respectively, plus the Applicable Margin, not in any case less than 5.0% per
annum

 

(ii)     Tranche 3. Except as set forth in Section 2.3(b), the principal amount
outstanding for each Tranche 3 Advance shall accrue interest at a fixed per
annum rate equal to the Basic Rate in effect on the date of such Tranche 3
Advance plus the Applicable Margin, not in any case less than 6.5% per annum

 

(b)     Late Fee; Default Rate. If any payment is not made within 15 days after
the date such payment is due, Borrower shall pay Bank a late fee equal to the
lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 

(c)     Payments. Interest under the Term Loans shall be due and payable on the
first calendar day of each month during the term hereof. Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Term Loans, in which
case those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.

 

(d)     Final Payment. Borrower shall make the Final Payment to Bank on account
of each Term Loan on the earliest to occur of (a) the date that a Term Loan
becomes due and payable, whether on the Term Loan Maturity Date or upon the
occurrence of an Event of Default, or (b) the date that Borrower repays such
Term Loan.

 

 
2.

--------------------------------------------------------------------------------

 

 

(e)     Computation. All interest chargeable under the Loan Documents shall be
computed on the basis of a 360 day year for the actual number of days elapsed.

 

2.4     Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies, except that to the extent
Borrower uses the Term Loans to purchase Collateral, Borrower’s repayment of the
Term Loans shall apply on a “first-in-first-out” basis so that the portion of
the Term Loans used to purchase a particular item of Collateral shall be paid in
the chronological order the Borrower purchased the Collateral. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 5:30 p.m. Eastern time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5     Fees. Borrower shall pay to Bank the following:

 

(a)     Facility Fee. None.

 

(b)     Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, and, after the Closing Date, all Bank Expenses, as and when
they become due.

 

(c)     Final Payment. The Final Payment,.

 

2.6     Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3.     CONDITIONS OF LOANS.

 

3.1     Conditions Precedent to Closing. The agreement of Bank to enter into
this Agreement on the Closing Date is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, each the
following items and completed each of the following requirements:

 

(a)     this Agreement;

 

(b)     an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(c)     a financing statement (Form UCC-1);

 

(d)     an intellectual property security agreement;

 

(e)     payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrower’s accounts with Bank;

 

(f)     current SOS Reports indicating that except for Permitted Liens, there
are no other security interests or Liens of record in the Collateral;

 

 
3.

--------------------------------------------------------------------------------

 

 

(g)     current financial statements, including audited statements (or such
other level required by the Investment Agreement) for Borrower’s most recently
ended fiscal year, together with an unqualified opinion, or an opinion qualified
only for going concern so long as Borrower’s investors provide additional equity
as needed (Bank acknowledges that receipt of the equity referred to in Section
3.1(l) satisfies this condition), company prepared consolidated balance sheets,
income statements and statements of cash flows for the most recently ended month
in accordance with Section 6.2, and such other updated financial information as
Bank may reasonably request;

 

(h)     current Compliance Certificate in accordance with Section 6.2;

 

(i)     a ten year warrant to purchase 471,698 shares of Parent common stock at
an exercise price of $0.53 per share, in form and substance satisfactory to
Bank;

 

(j)     a Guaranty;

 

(k)     a Borrower Information Certificate;

 

(l)     evidence of Borrower’s receipt of at least $6,000,000 in gross proceeds
from the sale or issuance of equity securities of Parent, which amount may
include conversion into equity of $1,500,000 of Subordinated Debt of Borrower in
each case on terms reasonably acceptable to Bank;

 

(m)     evidence of the acceptance of the Certificate of Merger by the Delaware
Secretary of State filed in connection with the Merger;

 

(n)     a payoff letter from Oxford Finance, LLC;

 

(o)     evidence that Borrower has deposited at least 50% of its Cash in
accounts maintained with Bank; and

 

(p)     such other documents or certificates, and completion of such other
matters, as Bank may reasonably request.

 

3.2     Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon the Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:

 

(a)     timely receipt by Bank of the Loan Advance/Paydown Request Form as
provided in Section 2.1;

 

(b)     in Bank’s sole discretion, there has not been a Material Adverse Effect;
and

 

(c)     the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.

 

4.     CREATION OF SECURITY INTEREST.

 

4.1     Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens or as
disclosed in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral. Borrower also hereby agrees not to sell, transfer, assign, mortgage,
pledge, lease, grant a security interest in, or encumber any of the Intellectual
Property Collateral. Notwithstanding any termination of this Agreement or of any
filings undertaken related to Bank’s rights under the Code, Bank’s Lien on the
Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

 
4.

--------------------------------------------------------------------------------

 

 

4.2     Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral is in possession of a third party bailee, Borrower shall take such
steps as Bank reasonably requests for Bank to (i) subject to Section 7.10 below,
obtain an acknowledgment, in form and substance satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank, and (ii)
obtain “control” of any Collateral consisting of investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such items and
the term “control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding. Borrower shall
take such other actions as Bank requests to perfect its security interests
granted under this Agreement.

 

5.     REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1     Due Organization and Qualification. Borrower and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.

 

5.2     Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute
an event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to cause a Material
Adverse Effect.

 

5.3     Collateral. Borrower has rights in or the power to transfer the
Collateral, and, except as included on Schedule 5.3, its title to the Collateral
is free and clear of Liens, adverse claims, and restrictions on transfer or
pledge except for Permitted Liens. Other than movable items of personal property
such as laptop computers, all Collateral having an aggregate book value in
excess of $100,000 is located solely in the Collateral States. All Inventory is
in all material respects of good and merchantable quality, free from all
material defects, except for Inventory for which adequate reserves have been
made. Except as set forth in the Schedule, none of the Borrower’s Cash is
maintained or invested with a Person other than Bank or Bank’s affiliates.

 

5.4     Intellectual Property Collateral. Borrower’s Intellectual Property
Collateral is set forth on Schedule 5.4 hereto. Borrower is the sole owner of
the Intellectual Property Collateral, except for licenses granted by Borrower to
its customers in the ordinary course of business. To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Effect.

 

 
5.

--------------------------------------------------------------------------------

 

 

5.5     Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.

 

5.6     Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.

 

5.7     No Material Adverse Change in Financial Statements. All consolidated and
to the extent prepared by Borrower, consolidating financial statements related
to Borrower and any Subsidiary that are delivered by Borrower to Bank fairly
present in all material respects Borrower’s consolidated and to the extent
prepared by Borrower, consolidating financial condition as of the date thereof
and Borrower’s consolidated and to the extent prepared by Borrower,
consolidating results of operations for the period then ended. There has not
been a material adverse change in the consolidated and to the extent prepared by
Borrower, consolidating financial condition of Borrower since the date of the
most recent of such financial statements submitted to Bank.

 

5.8     Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

 

5.9     Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Borrower has not violated any statutes, laws, ordinances or
rules applicable to it, the violation of which would reasonably be expected to
have a Material Adverse Effect. Borrower and each Subsidiary have filed or
caused to be filed all tax returns required to be filed, and have paid, or have
made adequate provision for the payment of, all taxes reflected therein except
those being contested in good faith with adequate reserves under GAAP or where
the failure to file such returns or pay such taxes would not reasonably be
expected to have a Material Adverse Effect.

 

5.10     Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

 

5.11     Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

5.12     Inbound Licenses. Except as disclosed on the Schedule, Borrower is not
a party to, nor is bound by, any material license or other agreement important
for the conduct of Borrower’s business that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property important for the conduct of
Borrower’s business, other than this Agreement or the other Loan Documents.

 

 
6.

--------------------------------------------------------------------------------

 

 

5.13     Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

6.     AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1     Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in the
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.

 

6.2     Financial Statements, Reports, Certificates. Borrower shall deliver to
Bank: (i) as soon as available, but in any event within 30 days after the end of
each calendar month, a company prepared consolidated (and to the extent prepared
by Borrower, consolidating) balance sheet, income statement, and statement of
cash flows covering Borrower’s operations during such period, together with an
aging of accounts receivable and payable, each in a form reasonably acceptable
to Bank and certified by a Responsible Officer; (ii) as soon as available, but
in any event within 180 days after the end of Borrower’s fiscal year, audited
(or such other level as is required by the Investment Agreement) financial
statements of Parent, consolidating Borrower’s financial information, prepared
in accordance with GAAP, consistently applied, together with an opinion which is
either unqualified or qualified only for going concern on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (iii) annual budget approved by Borrower’s Board of
Directors as soon as available but not later than January 15th of each year
during the term of this Agreement; (iv) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and all reports on Forms 10-K and
10-Q filed by Parent with the Securities and Exchange Commission (the “SEC”),
provided, however, that any report, including Parent’s reports on Forms 10-K and
10-Q, required to be filed by Parent with the SEC pursuant to Sections 13 and
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
shall be deemed to have been delivered to Bank so long as such reports are
available for viewing either at Parent’s website or at the SEC’s website,
www.sec.gov; (v) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $100,000 or more; (vi) promptly upon receipt, each management
letter prepared by Parent’s independent certified public accounting firm
regarding Parent’s management control systems; (vii) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time; and (viii) within 30 days of the last day
of each fiscal quarter, a report signed by Borrower, in form reasonably
acceptable to Bank, listing any applications or registrations that Borrower has
made or filed in respect of any Patents, Copyrights or Trademarks and the status
of any outstanding applications or registrations, as well as any material change
in Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of any Intellectual Property
Security Agreement delivered to Bank by Borrower in connection with this
Agreement.

 

(a)     Within 30 days after the last day of each month, Borrower shall deliver
to Bank with the monthly financial statements a Compliance Certificate certified
as of the last day of the applicable month and signed by a Responsible Officer
in substantially the form of Exhibit D hereto.

 

 
7.

--------------------------------------------------------------------------------

 

 

(b)     As soon as possible and in any event within 3 calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

(c)     Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time during Borrower’s usual
business hours but no more than twice a year (unless an Event of Default has
occurred and is continuing), to inspect Borrower’s Books and to make copies
thereof and to check, test, inspect, audit and appraise the Collateral at
Borrower’s expense in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.

 

(d)     Upon Bank’s request, updates as to any of Borrower’s clinical trials in
detail reasonably acceptable to Bank.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.

 

6.3     Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition, free from all material defects
except for Inventory and Equipment (i) sold in the ordinary course of business,
and (ii) for which adequate reserves have been made, in all cases in the United
States and such other locations as to which Borrower gives prior written notice.
Returns and allowances, if any, as between Borrower and its account debtors
shall be on the same basis and in accordance with the usual customary practices
of Borrower, as they exist on the Closing Date. Borrower shall promptly notify
Bank of all returns and recoveries and of all disputes and claims involving
inventory having a book value of more than $100,000.

 

6.4     Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by Borrower
or such Subsidiary.

 

6.5     Insurance. Borrower, at its expense, shall (i) keep the Collateral
insured against loss or damage, and (ii) maintain liability and other insurance,
in each case as ordinarily insured against by other owners in businesses similar
to Borrower’s. All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason. Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies or
certificate of insurance including any endorsements covering Bank or showing
Bank as an additional insured. Upon Bank’s request, Borrower shall deliver to
Bank certified copies of the policies of insurance and evidence of all premium
payments. Proceeds payable under any casualty policy will, at Borrower’s option,
be payable to Borrower to replace the property subject to the claim, provided
that any such replacement property shall be deemed Collateral in which Bank has
been granted a first priority security interest, provided that if an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Bank’s option, be payable to Bank to be applied on account of
the Obligations.

 

6.6     Primary Depository. Borrower shall maintain its primary investment
accounts with Bank or Bank’s affiliates; provided that prior to maintaining any
investment accounts with Bank’s affiliates, Borrower, Bank, and any such
affiliate shall have entered into a securities account control agreement with
respect to any such investment accounts, in form and substance satisfactory to
Bank. Borrower shall open and fund its account with Bank or its Affiliate before
the Closing Date with at least half of Borrower’s Cash, and shall have 30 days
after the Closing Date to move substantially all of the rest of its Cash to Bank
or its Affiliate.

 

 
8.

--------------------------------------------------------------------------------

 

 

6.7     Financial Covenants. Borrower shall satisfy the following covenants and
meet the following milestones:

 

(a)     Performance to Plan. Beginning with the month ending September 30, 2015,
the two-month period ending October 31, 2015, the three-month period ending
November 30, 2015, and measured on a trailing three-month basis thereafter,
Borrower shall achieve Revenue of not less than 80% of that set forth on the
attachment to the Schedule hereto. Borrower shall deliver to Bank updated
projections approved by Borrower’s Board of Directors for the next fiscal year
not less than 30 days prior to the end of Borrower’s current fiscal year.

 

(b)     OUS Clinical Trial Milestones.

 

(i)     Receive by March 31, 2015 evidence of full enrollment in the OUS
Clinical Trial.

 

(ii)     Receive by April 30, 2015 evidence of positive 3-month interim data in
the OUS Clinical Trial.

 

(iii)     Receive by January 31, 2016 evidence of positive results from the OUS
Clinical Trial.

 

(c)     Minimum Equity Event. Receive New Equity in an amount mutually
acceptable to the Board of Borrower and Bank no later than October 31, 2015.

 

6.8     Registration of Intellectual Property Rights.

 

(a)     Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.

 

(b)     Borrower shall (i) give Bank not less than 15 days prior written notice
of the filing of any applications or registrations with the United States
Copyright Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.

 

(c)     Borrower shall execute and deliver such additional instruments and
documents from time to time as Bank shall reasonably request to perfect and
maintain the perfection and priority of Bank’s security interest in the
Intellectual Property Collateral.

 

(d)     Borrower shall use commercially reasonable efforts to (i) protect,
defend and maintain the validity and enforceability of the trade secrets,
Trademarks, Patents and Copyrights, (ii) detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Bank in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.

 

(e)     Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section 6.8.

 

 
9.

--------------------------------------------------------------------------------

 

 

6.9     Consent of Inbound Licensors. Prior to entering into or becoming bound
by any material inbound license or agreement, Borrower shall: (i) provide
written notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it which might otherwise be restricted by
the terms of the applicable license or agreement, whether now existing or
entered into in the future, provided, however, that the failure to obtain any
such consent or waiver shall not constitute a default under this Agreement.

 

6.10     Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary of Borrower creates or acquires any Subsidiary, Borrower or such
Subsidiary shall promptly notify Bank of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by Bank
to achieve any of the following with respect to such “New Subsidiary” (defined
as a Subsidiary formed after the date hereof during the term of this
Agreement):  (i) to cause New Subsidiary to become either a co-Borrower
hereunder, if such New Subsidiary is organized under the laws of the United
States, or a secured guarantor with respect to the Obligations; and (ii) to
grant and pledge to Bank a perfected security interest in 100% of the stock,
units or other evidence of ownership held by Borrower or its Subsidiaries of any
such New Subsidiary which is organized under the laws of the United States, and
65% of the stock, units or other evidence of ownership held by Borrower or its
Subsidiaries of any such New Subsidiary which is not organized under the laws of
the United States.

 

6.11     Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.     NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:

 

7.1     Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers.

 

7.2     Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year; Change in Control. Change its name or
the state of Borrower’s formation or relocate its chief executive office without
30 days prior written notification to Bank; replace its chief executive officer
or chief financial officer without delivering written notification to Bank
within 10 days following the resignation or other termination of the chief
executive officer or chief financial officer; fail to appoint an interim
replacement or fill a vacancy in the position of chief executive officer or
chief financial officer for more than 45 consecutive days; or suffer the
resignation of one or more directors from its board of directors in anticipation
of the Borrower’s insolvency without the prior written consent of Bank,. which
may be withheld in Bank's sole discretion, take action to liquidate, wind up, or
otherwise cease to conduct business in the ordinary course; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control.

 

7.3     Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable: (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $100,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to such transactions, (iii) such transactions do not result in a Change
in Control, and (iv) Borrower is the surviving entity; or (b) the Obligations
are repaid in full concurrently with the closing of any merger or consolidation
of Borrower in which Borrower is not the surviving entity; provided, however,
that Borrower shall not, without Bank’s prior written consent, enter into any 
binding contractual arrangement with any Person to attempt to facilitate a
merger or acquisition of Borrower, unless (i) no Event of Default exists when
such agreement is entered into by Borrower, (ii)  such agreement does not give
such Person the right to claim any fee, payment or damages from any parties,
other than from Borrower or Borrower's investors, in connection with a sale of
Borrower's stock or assets pursuant to or resulting from an assignment for the
benefit of creditors, an asset turnover to Borrower's creditors (including,
without limitation, Bank), foreclosure, bankruptcy or similar liquidation, and
(iii) Borrower notifies Bank in advance of entering into such an agreement
(provided, the failure to give such notification shall not be deemed a material
breach of this Agreement).

 

 
10.

--------------------------------------------------------------------------------

 

 

7.4     Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

 

7.5     Encumbrances. Create, incur, assume or allow any Lien with respect to
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person (other than (i) the
licensors of in-licensed property with respect to such property or (ii) the
lessors of specific equipment or lenders financing specific equipment with
respect to such leased or financed equipment) that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property.

 

7.6     Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees or
directors pursuant to stock repurchase agreements in an aggregate amount not to
exceed $150,000 in any fiscal year, so long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees or directors
pursuant to stock repurchase agreements in any amount where the consideration
for the repurchase is the cancellation of indebtedness owed by such former
employees or directors to Borrower regardless of whether an Event of Default
exists.

 

7.7     Investments. Directly or indirectly acquire or own an Investment in, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments, or maintain or invest any of its
investment property with a Person other than Bank or permit any Subsidiary to do
so unless such Person has entered into a control agreement with Bank, in form
and substance satisfactory to Bank, or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower.

 

7.8     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9     Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

 

7.10     Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of $100,000 with a bailee, warehouseman, collocation facility or
similar third party unless the third party has been notified of Bank’s security
interest and Bank (a) has received an acknowledgment from the third party that
it is holding or will hold the Inventory or Equipment for Bank’s benefit or (b)
is in possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Except for Inventory sold in the ordinary course of
business and for movable items of personal property having an aggregate book
value not in excess of $100,000, and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Bank is able to take such
actions as may be necessary to perfect its security interest or to obtain a
bailee’s acknowledgment of Bank’s rights in the Collateral.

 

 
11.

--------------------------------------------------------------------------------

 

 

7.11     No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8.     EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1     Payment Default. If Borrower fails to pay any of the Obligations when
due;

 

8.2     Covenant Default.

 

(a)     If Borrower fails to perform any obligation under Sections 6.2
(financial reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary accounts) or
6.7 (financial covenants), or violates any of the covenants contained in Article
7 of this Agreement; or

 

(b)     If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within 10 days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 10 day period or cannot after diligent attempts by Borrower be cured
within such 10 day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 30 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made;

 

8.3     Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;

 

8.4     Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 20 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);

 

8.5     Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

 
12.

--------------------------------------------------------------------------------

 

 

8.6     Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower is a party with a third party or parties (a)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$100,000, (b) in connection with any lease for real property related to the
Borrower’s principal place of business which results in the ability of the
landlord to terminate such lease, or (c) that would reasonably be expected to
have a Material Adverse Effect;

 

8.7     Judgments. If a final, uninsured judgment or judgments for the payment
of money in an amount, individually or in the aggregate, of at least $100,000
shall be rendered against Borrower and shall remain unsatisfied and unstayed for
a period of 45 days (provided that no Credit Extensions will be made prior to
the satisfaction or stay of the judgment); or

 

8.8     Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

9.     BANK’S RIGHTS AND REMEDIES.

 

9.1     Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Bank may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrower:

 

(a)     Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)     Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)     Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)     Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e)     Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(f)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

 
13.

--------------------------------------------------------------------------------

 

 

(g)     Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

 

(h)     Bank may credit bid and purchase at any public sale;

 

(i)     Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 

(j)     Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2     Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; (g)
enter into a short-form intellectual property security agreement consistent with
the terms of this Agreement for recording purposes only or modify, in its sole
discretion, any intellectual property security agreement entered into between
Borrower and Bank without first obtaining Borrower’s approval of or signature to
such modification by amending Exhibits A, B, and C, thereof, as appropriate, to
include reference to any right, title or interest in any Copyrights, Patents or
Trademarks acquired by Borrower after the execution hereof or to delete any
reference to any right, title or interest in any Copyrights, Patents or
Trademarks in which Borrower no longer has or claims to have any right, title or
interest; and (h) file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral; provided Bank may exercise such power of attorney to sign the name
of Borrower on any of the documents described in clauses (g) and (h) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.

 

9.3     Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4     Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
or (b) obtain and maintain insurance policies of the type discussed in Section
6.5 of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

 
14.

--------------------------------------------------------------------------------

 

 

9.5     Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

9.6     No Obligation to Pursue Others. Bank has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

 

9.7     Remedies Cumulative. Bank’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given. Borrower expressly agrees that this Section 9.7 may not
be waived or modified by Bank by course of performance, conduct, estoppel or
otherwise.

 

9.8     Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.     NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:                                      VIVEVE, INC.

150 Commercial Street

Sunnyvale, CA 94086

Attn: Scott C. Durbin, CFO

FAX: (408) 530-1919 

 

With a copy to:                                    Richardson & Patel, LLP

1100 Glendon Avenue

Suite 850

Los Angeles, CA 90024

Attn: Kevin Friedmann, Esq.

FAX: (310) 208-1154

 

If to Bank:                                             Square 1 Bank

406 Blackwell Street, Suite 240

Durham, North Carolina 27701

Attn: Loan Operations Manager

FAX: (919) 314-3080

 

with a copy to:                                     Square 1 Bank

500 Second Street, Second Floor

San Francisco, CA 94107

Attn: Ben Colombo

FAX: (___) _______________

 

 
15.

--------------------------------------------------------------------------------

 

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the Superior Court of San Mateo County, California or the United
States District Court for the Northern District of California, except as
provided below with respect to arbitration of such matters. BANK AND BORROWER
EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT
THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN
ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. If the jury waiver set forth in this Section 11 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Agreement, the Loan Documents or any of the
transactions contemplated therein shall be settled by final and binding
arbitration held in San Mateo County, California in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules. The arbitrator shall
apply California law to the resolution of any dispute, without reference to
rules of conflicts of law or rules of statutory arbitration. Judgment upon any
award resulting from arbitration may be entered into and enforced by any state
or federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

12.     GENERAL PROVISIONS.

 

12.1     Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, assign,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.

 

12.2     Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank, its
officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

 

 
16.

--------------------------------------------------------------------------------

 

 

12.3     Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5     Amendments in Writing, Integration. All amendments to or terminations
of this Agreement or the other Loan Documents must be in writing and executed by
Borrower and Bank. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the other Loan Documents, if any, are
merged into this Agreement and the Loan Documents.

 

12.6     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.

 

12.7     Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

12.8     Confidentiality. In handling any confidential information, Bank and
Borrower and all employees and agents of each such party shall exercise the same
degree of care that such party exercises with respect to its own proprietary
information of the same types to maintain the confidentiality of any non-public
information thereby received or received pursuant to this Agreement except that
disclosure of such information may be made (i) in the case of Bank, to the
subsidiaries or Affiliates of Bank or Borrower in connection with their present
or prospective business relations with Borrower, (ii) in the case of Bank, to
prospective transferees or purchasers of any interest in the Credit Extensions,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
in the case of Bank, as may be required in connection with the examination,
audit or similar investigation of Bank and (v) as Bank may determine in
connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of the receiving party when
disclosed to such party, or becomes part of the public domain after disclosure
to such receiving party through no fault of such receiving party; or (b) is
disclosed to such receiving party by a third party, provided the receiving party
does not have actual knowledge that such third party is prohibited from
disclosing such information. Bank acknowledges and agrees that Parent may be
required to report or otherwise disclose the entry into this Agreement, and file
this Agreement and any exhibits and schedules hereto as exhibits to any such
reports or disclosure documents, pursuant to the requirements of the Securities
Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, and
that this Agreement and its exhibits and schedules would not constitute
confidential information hereunder in such event.

 

[SIGNATURE PAGE FOLLOWS.]

 

 
17.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

VIVEVE, INC.

                   

By:

/s/Scott Durbin

           

Name:

Scott Durbin

           

Title:

CFO

                   

SQUARE 1 BANK

                   

By:

/s/Ben Colombo

           

Name:

 Ben Colombo

           

Title:

 Sr. Vice President

 

 

 
1. 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

 

“Applicable Margin” means 4.0% as to Tranche 1 Term Advances and Tranche 2 Term
Advances; and 5.5% as to Tranche 3 Term Advances.

 

“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most-recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

 

“Basic Rate” is the per annum rate of interest (based on a year of 360 days)
equal to the U.S. Treasury note yield to maturity for a term equal to 36 months
as reported in the Federal Reserve Statistical Release H.15-Selected Interest
Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” on the Funding Date. (In the event Release H.15 is no longer
published, Bank shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.)

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.

 

“Closing Date” means the date of this Agreement.

 

 
1.

--------------------------------------------------------------------------------

 

 

“Code” means the Uniform Commercial Code as amended or supplemented from time to
time.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §9406 and §9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, (iii) constitutes the capital stock of a controlled
foreign corporation (as defined in the IRC), in excess of 65% of the voting
power of all classes of capital stock of such controlled foreign corporations
entitled to vote, or (iv) property (including any attachments, accessions or
replacements) that is subject to a Lien that is permitted pursuant to clause (c)
of the definition of Permitted Liens, if the grant of a security interest with
respect to such property pursuant to this Agreement would be prohibited by the
agreement creating such Permitted Lien or would otherwise constitute a default
thereunder, provided, that such property will be deemed "Collateral" hereunder
upon the termination and release of such Permitted Lien.

 

“Collateral State” means the state or states where the Collateral is located,
which is California.

 

“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit E attached hereto, executed by a Responsible Officer of the
Borrower.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Term Loan or any other extension of credit by
Bank, to or for the benefit of Borrower hereunder.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Final Payment” means a payment (i) with respect to Tranche and Tranche 2, an
amount equal to 6.8% of the aggregate original principal amount of the Tranche 1
Term Advances and Tranche 2 Term Advances, respectively and (ii) with respect to
Tranche 3, an amount equal to 3.5% of the aggregate original principal amount of
the Tranche 3 Term Advances.

 

 
2.

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

 

“Guaranty” means the guaranty by Parent of even date for the benefit of Bank.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

 

(a)     Copyrights, Trademarks and Patents;

 

(b)     Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c)     Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

 

(d)     Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e)     All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f)     All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

 

(g)     All proceeds and products of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“Investment Agreement” means, collectively, Borrower’s stock purchase and other
agreement(s) pursuant to which Borrower most recently issued its preferred
stock.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.

 

 
3.

--------------------------------------------------------------------------------

 

 

“Merger” is the merger consummated pursuant to the Agreement and Plan of Merger
by and among Viveve, Inc., PLC Systems, Inc. and PLC Systems Acquisition
Corporation dated as of May 9, 2014.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“New Equity” means cash proceeds received from the sale or issuance of Parent’s
equity or Subordinated Debt securities.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“OUS Clinical Trial” means the VIVEVE I Clinical Study - Viveve Treatment of the
Vaginal Introitus to Evaluate Efficacy - being conducted in Europe and Canada.

 

“Parent” means Viveve Medical, Inc. (formerly, PLC Systems, Inc.), a Yukon
Territory corporation, of which Borrower is a wholly-owned subsidiary.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness of Borrower in favor of Bank arising under this Agreement
or any other Loan Document;

 

(b)     Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c)     Indebtedness not to exceed $100,000 in the aggregate at any time secured
by a lien described in clause (c) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed at the time it is incurred the lesser
of the cost or fair market value of the property financed with such
Indebtedness;

 

(d)     Subordinated Debt;

 

(e)     Indebtedness to trade creditors incurred in the ordinary course of
business; and

 

(f)     Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

 

“Permitted Investment” means:

 

(a)     Investments existing on the Closing Date disclosed in the Schedule;

 

(b)     (i) Marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one year from the date of creation thereof and currently
having rating of at least A-2 or P-2 from either Standard & Poor’s Corporation
or Moody’s Investors Service, (iii) Bank’s certificates of deposit maturing no
more than one year from the date of investment therein, and (iv) Bank’s money
market accounts; (v) Investments in regular deposit or checking accounts held
with Bank or as otherwise permitted by, and subject to the terms and conditions
of, Section 6.6 of this Agreement; and (vi) Investments consistent with any
investment policy adopted by the Borrower’s board of directors;

 

 
4.

--------------------------------------------------------------------------------

 

 

(c)     Investments accepted in connection with Permitted Transfers;

 

(d)     Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $100,000 in the aggregate
in any fiscal year;

 

(e)     Investments not to exceed $100,000 outstanding in the aggregate at any
time consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

 

(f)     Investments in unfinanced capital expenditures in any fiscal year, not
to exceed $100,000;

 

(g)     Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(h)     Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

(i)     Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $100,000 in the aggregate in any
fiscal year; and

 

(j)     Investments permitted under Section 7.3.

 

“Permitted Liens” means the following:

 

(a)     Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;

 

(b)     Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;

 

(c)     Liens not to exceed $100,000 in the aggregate at any time (i) upon or in
any Equipment (other than Equipment financed by a Credit Extension) acquired or
held by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

 

(d)     Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;

 

 
5.

--------------------------------------------------------------------------------

 

 

(e)     Liens securing Subordinated Debt; and

 

(f)     Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments);

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)     Inventory in the ordinary course of business;

 

(b)     licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business;

 

(c)     worn-out, surplus or obsolete Equipment not financed with the proceeds
of Credit Extensions unless Borrower receives the written consent of Bank;

 

(d)     grants of security interests and other Liens that constitute Permitted
Liens; and

 

(e)     other assets of Borrower or its Subsidiaries that do not in the
aggregate exceed $[250,000] during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.

 

“Revenue” means revenue recognized in accordance with GAAP.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

“Term Loan” or “Term Loans” are cash advances made under Section 2.1.

 

“Term Loan Maturity Date” means, as to each Term Loan, the date that is 42
months after the date of such Term Loan.

 

 
6.

--------------------------------------------------------------------------------

 

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Tranche” means any of Tranche 1, Tranche 2, or Tranche 3.

 

“Tranche 1” has the meaning assigned in Section 2.1(i).

 

“Tranche 1 Term Advance” means the Term Loan made under Tranche 1.

 

“Tranche 2” has the meaning assigned in Section 2.1(i).

 

“Tranche 2 Term Advance” or “Tranche 2 Term Advances” means the Term Loan or
Term Loans made under Tranche 2.

 

“Tranche 3” has the meaning assigned in Section 2.1(i).

 

“Tranche 3 Term Advance” or “Tranche 3 Term Advances” means the Term Loan or
Term Loans made under Tranche 3.

 

 
7.

--------------------------------------------------------------------------------

 

 

DEBTOR

VIVEVE, INC.

 

SECURED PARTY:

SQUARE 1 BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)     all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), financial assets, general intangibles (including
patents, trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b)     any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

LOAN ADVANCE / PAYDOWN REQUEST FORM

 

[Please refer to New Borrower Kit]

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[Please refer to New Borrower Kit]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF EXCEPTIONS

 

 

PERMITTED INDEBTEDNESS

 

 

Indebtedness to trade creditors incurred in the ordinary course of business
totaling $201,869 on September 26, 2014.

 

 

PERMITTED INVESTMENTS

 

 

None

 

 

PERMITTED LIENS

 

 

None

SCHEDULE 5.3

 

 

COLLATERAL

 

 

Until repayment in full of the loan provided to the Company pursuant to that
certain Loan and Security Agreement dated as of April 19, 2012 among Oxford
Finance LLC, as collateral agent for various lenders (the “Lenders”), and the
Company, the Collateral will be subject to a lien in favor of the Lenders.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.4

 

INTELLECTUAL PROPERTY SCHEDULE

 

Summary of Patent Applications being managed by ShayGlenn LLP

 

Our file

Title

Application No.

Filing Date

National phase date

Publication No.

Publication Date

Patent No.

Issue Date

Status

10095-701.101

VAGINAL REJUVENATION TREATMENT DEVICE AND METHODS

60/743,247

February 7, 2006

         

Closed

10095-701.201

VAGINAL REMODELING DEVICE AND METHODS

11/704,067

February 7, 2007

 

US-2007-0233191-A1

October 4, 2007

   

Published

10095-701.601

VAGINAL REMODELING DEVICE AND METHODS

PCT/US2007/003542

February 7, 2007

 

WO 2007/092610

August 16, 2007

   

Closed

10095-702.100

VAGINAL REMODELING DEVICE AND METHODS

61/243,686

September 18, 2009

         

Closed

10095-702.200

VAGINAL REMODELING DEVICE AND METHODS

12/884,108

September 16, 2010

 

US-2011-0178584-A1

July 21, 2011

   

Published

10095-702.600

VAGINAL REMODELING DEVICE AND METHODS

PCT/US2010/049045

September 16, 2010

 

WO 2011/034986

March 24, 2011

   

Closed

10095-702.AU0

VAGINAL REMODELING DEVICE AND METHODS

2010295586

September 16, 2010

March 20, 2012

       

Pending

10095-702.BR0

VAGINAL REMODELING DEVICE AND METHODS

BR 11 2012 006059 7

September 16, 2010

March 16, 2012

       

Pending

10095-702.CA0

VAGINAL REMODELING DEVICE AND METHODS

2,774,265

September 16, 2010

March 14, 2012

       

Pending

10095-702.CN0

VAGINAL REMODELING DEVICE AND METHODS

 

September 16, 2010

         

Unfiled

10095-702.EP0

VAGINAL REMODELING DEVICE AND METHODS

10817805.4

September 16, 2010

March 30, 2012

2477695

July 25, 2012

   

Published

10095-702.HK0

VAGINAL REMODELING DEVICE AND METHODS

10817805.4

September 16, 2010

August 22, 2012

2477695

July 25, 2012

   

Published

10095-702.IN0

VAGINAL REMODELING DEVICE AND METHODS

2321/DELNP/2012

September 16, 2010

March 16, 2012

       

Pending

10095-702.JP0

VAGINAL REMODELING DEVICE AND METHODS

2012-529890

September 16, 2010

March 16, 2012

2013-505069

February 14, 2013

   

Published

10095-702.KR0

VAGINAL REMODELING DEVICE AND METHODS

10-2012-7009840

September 16, 2010

April 17, 2012

10-2012-0100921

September 12, 2012

   

Published

10095-702.TW0

VAGINAL REMODELING DEVICE AND METHODS

099133093

September 29, 2010

 

201212879

April 1, 2012

   

Published

 

 


--------------------------------------------------------------------------------

 

 

616     

DOCKET SUMMARY from Law Offices of Albert Wai-Kit Chan, PLLC

 

OUR

DOCKET

SUBJECT MATTER

DEADLINES / STATUS

1595

General Matters

September 9, 2011: Slides and other information sent by client.

September 12, 2011: Conference call.

September 13, 2011: File histories sent by Jim Shay.

September 22, 2011: Conference call. S. Lopez sent clarification of changes
between generations 1 and 2 of invention.

September 29, 2011: Conference call.

October 2, 2011: Conference call.

November 28, 2011: Conference call.

December 2, 2011: Portfolio Status sent.

December 13, 2011: Portfolio Status and filing strategy sent.

December 16, 2011: Conference call regarding overall filing strategy.

March 13, 2012: Meeting with client at Viveve.

December 20, 2012: Conference call regarding Hong Kong Short-term patent
applications.

February 20, 2013: Teleconference with P. Scheller on PCT, US and TW filings.

March 7, 2013: Teleconference with P. Scheller on assignments and filing
strategy.

April 09, 2013: Teleconference with P. Scheller and S. Durbin on assignments and
IP procurement.

December 19, 2013: Sent Patent Log per client’s request.

January 10, 2014: Teleconference with P. Scheller.

April 2, 2014: Sent Patent Log per client’s request.

July 10, 2014: Teleconference with P. Scheller on national stage filings for
1614-A-PCT.

       

Docket Summary &

Action List

July 14, 2014: Last Docket summary sent.

September 22, 2014: Current Docket Summary.

     

1595-A

Company name (in Chinese)

and related issues

March 15, 2012: Client decided on Chinese name (女康乐公司).

     

1595-B

Ownership/Assignment/

Agreement

March 29, 2012: Draft assignments sent to client for execution.

April 19, 2012: Followed up with client regarding execution of assignments.

April 23, 2012: Client placed hold on docket.

January 22, 2013: Client sent executed assignments (D. Galen to Viveve and
Viveve employees to Viveve).

March 04, 2013: Client sent executed assignments (Stellartech to Viveve and
Stellartech employeess to Stellartech). Assignment from Stellartech to Viveve
did not contain the verbiage as proposed.

March 06, 2013: Raised assignment issues for client to follow up.

March 07, 2013: Client sent documents and agreements related to Dr. J. Parmer;
Teleconference with client on assignments.

 

 
 

--------------------------------------------------------------------------------

 

 

   

March 12, 2013: Asked client to address two assignment issues.

March 13, 2013: Client sent executed assignment (Stellartech to Viveve)
containing the verbiage as proposed.

April 11, 2013: Sent draft assignment (J. Parmer to Viveve) to client.

October 08, 2013: Client informed that it would be difficult to obtain
assignment from Dr. Parmer.

March 31, 2014: Client asked for assistance in evaluating a merger agreement
with regard to intellectual property.

     

1609

Intellectual Property Agreement with a Chinese partner

November 27, 2011: Received instructions from client to draft agreement re
status of partner (Donna Bella) in China to defend IP. 

November 28, 2011: Draft sent to client.

December 1, 2011: Updated draft sent to client; Client needed nothing more.

July 08, 2013: Client requested to send the draft agreement; Sent draft to
client.

July 12, 2013: Client indicated the previous draft agreement has not been sent
to Donna Bella.

     

1625-TM-CN

Chinese Trademark Application for 女康乐, Application No. 10892459 for
International Class 10; Application No. 10892458 for International Class 41;
Application No. 10892457 for International Class 44, All Filed May 10, 2012

STATUS: REGISTERED

 

August 14, 2013: Trademark registered.

October 18, 2013: Sent Certificate to client.

August 13, 2023: Trademark expires.

 

DEADLINE:

February 13, 2023 - February 13, 2024: File renewal for Trademark.

1601-0-(US)

VAGINAL REMODELING DEVICE AND METHODS, U.S. Serial No. 11/704,067, Filed
February 07, 2007, which claims benefit of U.S. Serial No. 60/743,247, Filed
February 07, 2006

STATUS: PENDING (Prosecuted by client)

 

February 07, 2007: Application filed.

October 04, 2007: Application published as US20070233191A1.

April 15, 2011: Request for Continued Examination filed.

February 13, 2014: Office Action issued.

June 09, 2014: Response filed.

August 08, 2014: Office Action issued.

[OA indicates there are allowable subject matters (method)]

 

DEADLINES:

November 08, 2014: File Response to Office Action

February 08, 2015 (abs): File Response to Office Action

     

 

 
 

--------------------------------------------------------------------------------

 

 

1601-(US)

VAGINAL REMODELING DEVICE AND METHODS, U.S. Serial No. 12/884,108,

Filed September 16, 2010, which claims benefit of U.S. Serial No. 61/243,686,
Filed September 18, 2009

Inventors: 

Jonathan B. PARMER, Ian F. SMITH, Chun-Chih CHENG, Patrick Karl HOWE, Sean Yasuo
SULLIVAN, Jerome JACKSON, Stanley LEVY, Jr., Sherree Leigh LUCAS, Steven Marc
LOPEZ

STATUS: PENDING (Prosecuted by client)

 

September 16, 2010: Application filed.

July 21, 2011: Application published as US20110178584A1.

February 6, 2014: final Office Action issued.

June 6, 2014: Response filed.

June 26, 2014: Advisory Action issued.

August 05, 2014: Response and Request for Continued Examination filed.

August 27, 2014: Office Action issued.

DEADLINES:

November 27, 2014: File Response to Office Action

February 27, 2015 (abs): File Response to Office Action

     

1601-(PCT)

VAGINAL REMODELING DEVICE AND METHODS, International Application No.
PCT/US2010/049045, Filed September 16, 2010, which claims benefit of U.S. Serial
No. 61/243,686, Filed September 18, 2009

Inventors: 

Jonathan B. PARMER, Ian F. SMITH, Chun-Chih CHENG, Patrick Karl HOWE, Sean Yasuo
SULLIVAN, Jerome JACKSON, Stanley LEVY, Jr., Sherree Leigh LUCAS, Steven Marc
LOPEZ

STATUS: EXPIRED

 

September 16, 2010: Application filed.

March 24, 2011: Application published as WO2011/034986.

     

1601-PCT-(AU)

VAGINAL REMODELING DEVICE AND METHODS, Australian Application No. 2010295586,
filed March 20, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

March 20, 2012: National application filed.

April 12, 2012: Application published as AU2010295586.

     

1601-PCT-(BR)

VAGINAL REMODELING DEVICE AND METHODS, Brazilian Application No. BR11 2012
006059 7, filed September 16, 2010, National Stage of International Application
No. PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

     

1601-PCT-(CA)

VAGINAL REMODELING DEVICE AND METHODS, Canadian Application No. 2,774,265, filed
March 14, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

March 14, 2012: National application filed.

 

*Application published as CA2774265.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1601-PCT-CN

VAGINAL REMODELING DEVICE AND METHODS (修改阴道组织的仪器和方法), Chinese Application No.
201080049557.4, Filed May 18, 2012, National stage of International Application
No. PCT/US2010/049045

STATUS: PENDING

 

March 16, 2012: English application filed.

March 21, 2012: Reported filing of English application.

May 02, 2012: Chinese application filed.

May 18, 2012: Reported filing of Chinese application.

May 24, 2012: Copy of filed Request for Examination sent to client.

October 15, 2012: Notice of International Applications Entering the National
Phase issued.

October 16, 2012: Notice reported to client.

March 13, 2013: Application published as CN102971047A.

March 20, 2013: Notice of Publication and Entry into Substantive Examination
issued.

October 08, 2013: Client informed that it would be difficult to obtain
assignment from Dr. Parmer.

April 08, 2014: Request for updating applicant’s address filed and reported to
client.

April 22, 2014: Notice of Granting Request for Changing Applicant's Address
issued; reported to client.

 

Potential assignment issue with J. Parmer

Waiting for Office Action

     

1601-PCT-(EP)

VAGINAL REMODELING DEVICE AND METHODS, European Application No. 2010817805,
filed March 30, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

March 30, 2012: National application filed.

July 25, 2012: Application published as EP2477695.

     

1601-PCT-EP-(HK)

VAGINAL REMODELING DEVICE AND METHODS, Hong Kong Standard Patent Application No.
12108243.4, Filed

August 22, 2012, corresponding to European Application No. 2010817805, filed
March 30, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

August 22, 2012: HK application filed.

December 07, 2012: Application published as HK1167590.

     

1601-PCT-(IN)

VAGINAL REMODELING DEVICE AND METHODS, Indian Application No. 2321/DELNP/2012,
filed September 16, 2010, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

     

1601-PCT-(JP)

VAGINAL REMODELING DEVICE AND METHODS, Japanese Application No. 2012-529890,
filed March 16, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

March 16, 2012: National application filed.

February 14, 2013: Application published as JP2013-505069.

     

1601-PCT-(KR)

VAGINAL REMODELING DEVICE AND METHODS, Korean Application No. 10-2012-7009840,
filed April 17, 2012, National Stage of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

April 17, 2012: National application filed.

September 12, 2012: Application published as KR10-2012-0100921.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1601-(TW)

VAGINAL REMODELING DEVICE AND METHODS, Taiwan Application No. 099133093, Filed
September 29, 2010, which claim priority of International Application No.
PCT/US2010/049045

STATUS: PENDING (Prosecuted by client)

 

September 29, 2010: Application filed.

April 01, 2012: Application published as TW201212879.

     

1602-CN-U

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Chinese Utility Model Application
No. 201220099603.8, Filed March 16, 2012

Inventors: 

Jerome JACKSON;

Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

December 27, 2012: Notice of Grant issued.

April 10, 2013: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity.

     

1602-HK

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Hong Kong Short-term Patent App’l
No. 13102976.9, filed March 11, 2013, which claims the priority of Chinese
Utility Model App’l No. 201220099603.8, filed March 16, 2012

 

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued.

July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

 

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

     

1603-CN-U

VAGINAL REMODELING DEVICE WITH ELECTRODE FINGER HOLDER

(一种具有电极手指套的修复女性阴道组织的治疗器), Chinese Utility Model Application No. 201220099605.7,
Filed March 16, 2012

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

January 08, 2013: Notice of Grant issued.

April 10, 2013: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

 

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity due.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1603-HK

VAGINAL REMODELING DEVICE WITH ELECTRODE FINGER HOLDER

(一种具有电极手指套的修复女性阴道组织的治疗器), Hong Kong Short-term Patent App’l No. 13102975.0,
filed March 11, 2013, which claims the priority of Chinese Utility Model App’l
No. 201220099605.7, filed March 16, 2012

 

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued. July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

 

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

     

1604-CN-U

VAGINAL REMODELING DEVICE WITH TEMPERATURE SENSOR
(一种具有温度感应器的修复女性阴道组织的治疗器), Chinese Utility Model Application No. 201220099618.4,
Filed March 16, 2012

 

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR

STATUS: PATENTED

 

October 17, 2012: Notice of Grant issued.

December 28, 2012: Registration and Annuity Fees Paid.

February 13, 2012: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity.

     

1604-HK

VAGINAL REMODELING DEVICE WITH TEMPERATURE SENSOR (一种具有温度感应器的修复女性阴道组织的治疗器), Hong
Kong Short-term Patent App’l No. 13102974.1, filed March 11, 2013, which claims
the priority of Chinese Utility Model App’l No. 201220099618.4, filed March 16,
2012

 

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR

 

STATUS: PATENTED

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

 

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued. July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

 

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1607-CN-U

VAGINAL REMODELING DEVICE WITH DIRECTIONAL
SENSORS(一种裝有方向感应器的修复阴道组织的治疗器), Chinese Utility Model Application No.
201220099620.1, Filed March 16, 2012

 

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR

STATUS: PATENTED

 

October 31, 2012: Notice of Grant issued.

February 27, 2013: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity.

     

1607-HK

VAGINAL REMODELING DEVICE WITH DIRECTIONAL SENSORS(一种裝有方向感应器的修复阴道组织的治疗器), Hong
Kong Short-term Patent App’l No. 13102973.2, filed March 11, 2013, which claims
the priority of Chinese Utility Model App’l No. 201220099620.1, filed March 16,
2012

Inventors: 

Jerome JACKSON; Steven Marc LOPEZ; Ian F. SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued. July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

1608-CN-U

VAGINAL REMODELING DEVICE AND SYSTEM WITH DEPTH
MARKERS (一种具有深度标记的修改阴道组织的仪器和系统), Chinese Utility Model Application No.
201220099634.3, Filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR 

STATUS: PATENTED

 

December 04, 2012: Notice of Grant issued.

March 20, 2013: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity due.

     

1608-HK

 

VAGINAL REMODELING DEVICE AND SYSTEM WITH DEPTH
MARKERS (一种具有深度标记的修改阴道组织的仪器和系统), Hong Kong Short-term Patent App’l No.
13102972.3, filed March 11, 2013, which claims the priority of Chinese Utility
Model App’l No. 201220099634.3, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PATENTED

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued. July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

 

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1611-CN

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Chinese Application No.
201210069908.9, Filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

December 16, 2011: Combining subject matters from 1602-CN and 1608-CN.

March 13, 2012: Draft application sent to client for approval.

March 14, 2012: Client comments on figures.

March 15, 2012: Revised figures sent to client for approval.

March 20, 2012: Reported filing of application.

September 18, 2013: Application published.

September 25, 2013: Notice of Publication issued; Request for Examination filed.

October 08, 2013: Notice of Entry into Substantive Examination issued.

October 29, 2013: Reported Notice of Publication and Notice of Entry into
Substantive Examination to client.

October 31, 2013: Client instructed not to file amendment.

March 12, 2014: Client confirmed not to file HK standard application based on
this application.

 

Waiting for Office Action

     

1612-CN

VAGINAL REMODELING DEVICE WITH TEMPERATURE SENSORS OR DEPTH MARKERS
(一种具有温度感应器或深度标记的修复阴道组织的治疗器), Chinese Application No. 201210069910.6, Filed March
16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

 

STATUS: PENDING

 

December 16, 2011: Combining subject matters from 1604-CN and 1608-CN.

March 13, 2012: Draft application sent to client for approval.

March 14, 2012: Client approved.

March 20, 2012: Reported filing of application.

September 18, 2013: Application published.

September 25, 2013: Notice of Publication issued; Request for Examination filed.

September 30, 2013: Notice of Entry into Substantive Examination issued.

October 29, 2013: Reported Notice of Publication and Notice of Entry into
Substantive Examination to client.

November 04, 2013: Voluntary Amendment on Specification and Claims filed.

November 05, 2013: Reported filed Voluntary Amendment to client.

March 12, 2014: Client confirmed not to file HK standard application based on
this application. 

September 04, 2014: Office Action issued.

 

DEADLINES:

January 19, 2015: File Response to Office Action

March 19, 2015 (abs): File Response to Office Action

     

 

 
 

--------------------------------------------------------------------------------

 

 

1613-CN

VAGINAL REMODELING DEVICE WITH DIRECTIONAL SENSORS OR DEPTH MARKERS
(一种具有方向感应器或深度标记的修复阴道组织的治疗器), Chinese Application No. 201210069909.3, Filed March
16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

December 16, 2011: Combining subject matters from 1607-CN and 1608-CN.

March 13, 2012: Draft application sent to client for approval.

March 14, 2012: Client comments on figures.

March 15, 2012: Revised figures sent to client for approval.

March 20, 2012: Reported filing of application.

September 18, 2013: Application published.

September 25, 2013: Notice of Publication issued; Request for Examination filed.

October 09, 2013: Reported Notice of Publication and Notice of Entry into
Substantive Examination to client.

November 04, 2013: Voluntary Amendment on Specification and Claims filed.

November 05, 2013: Reported filed Voluntary Amendment to client.

March 12, 2014: Client confirmed not to file HK standard application based on
this application.

August 26, 2014: Office Action issued.

September 03, 2014: Reported Office Action to client.

 

DEADLINES:

January 10, 2015: File Response to Office Action

March 10, 2015 (absolute): File Response to Office Action

     

1614-CN

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Chinese Application No.
201210069906.X, Filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

December 16, 2011: Combining subject matters from 1602-CN, 1603-CN, 1604-CN,
1607-CN and 1608-CN.

March 13, 2012: Draft application sent to client for approval.

March 14, 2012: Client comments on figures.

March 15, 2012: Revised figures sent to client for approval.

March 21, 2012: Reported filing of application.

September 18, 2013: Application published.

September 25, 2013: Notice of Publication issued; Request for Examination filed.

September 30, 2013: Reported Notice of Publication and Notice of Entry into
Substantive Examination to client.

October 31, 2013: Client instructed not to file amendment.

March 12, 2014: Client instructed to file HK standard application based on this
application.

September 04, 2014: Office Action issued.

 

DEADLINES:

January 10, 2015: File Response to Office Action

March 10, 2015 (absolute): File Response to Office Action

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-CN-HK

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), HK Application No. 14102600.2, filed
March 15, 2014, corresponding to Chinese Application No. 201210069906.X, filed
March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

March 12, 2014: Client instructed to file HK standard application based on
1614-CN.

March 15, 2014: Request to Record a Designated Patent (Stage 1 application)
filed.

March 17, 2014: Reported to client on filed application.

April 25, 2014: Accorded Filing Date Notification Letter issued and reported to
client.

May 16, 2014: Notification of Publication of the Request to Record issued

May 19, 2014: Reported Notification of Publication of the Request to Record.

June 13, 2014: Request to Record published.

June 17, 2014: Reported publication of Request to Record.

 

File Request for Registration and Grant (Stage 2 application) once the Chinese
application is granted

     

1614-CN-U

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Chinese Utility Model Application
No. 201220099648.5, Filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PATENTED

December 24, 2012: Notice of Grant issued.

April 10, 2013: Patent Certificate issued.

March 13, 2014: Reminded client on Annuity.

 

March 16, 2022: Patent expires.

 

DEADLINE:

March 16, 2015: Annuity due.

     

1614-HK

 

VAGINAL REMODELING DEVICE (一种修复女性阴道组织的治疗器), Hong Kong Short-term Patent App’l
No. 13102971.4, filed March 11, 2013, which claims the priority of Chinese
Utility Model App’l No. 201220099648.5, filed March 16, 2012

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PATENETD

 

May 31, 2013: Notice of Publication of the Short-term Patent issued; Reported to
client.

June 28, 2013: Patent published; Certificate of Grant of Short Term Patent
issued. July 3, 2013: Reported issuance of Patent to client.

July 11, 2013: Sent original Certificate and Publication to client.

 

March 11, 2021: Patent expires.

 

DEADLINE:

March 11, 2017: Renewal fee due.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-A-PCT

VAGINAL REMODELING DEVICE AND METHOD, International App’l No. PCT/US13/32066,
filed March 15, 2013, claiming priority of Chinese Application No.
201210069906.X, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

March 15, 2013: Application filed.

April 8, 2013: Client agreed to postpone entry into Luxembourg until the EP case
is allowed and to file application in UK, France, Germany and Italy.

April 11, 2013: Client sent prioritizations on countries for 1614 application:
US, Europe, China, Hong Kong, Japan, Canada, Brazil, Mexico, Australia, India,
South Korea, Singapore and Luxembourg.

April 12, 2013: Reported receipt of PCT Notifications of International
Application Number and of the International Filing Date, Concerning Payment of
Prescribed Fees, Receipt of Search Copy, and Invitation to Correct Defects in
the International Application.

April 29, 2013: Priority document received by WIPO.

April 30, 2013: Reported receipt of PCT Notification of Date of Receipt of
Priority Document or of Priority Application Number; Client informed application
is not entering China.

May 22, 2013: Communication to Invitation to Correct Defects filed.

May 28, 2013: Receipt of PCT Notices of Receipt of Record Copy and Priority
Document.

June 06, 2013: Receipt of PCT Notification of Transmittal of The International
Search Report and The Written Opinion, International Search Report (ISR) and
Written Opinion (WO).

June 15, 2013: Client inquired about protection in Russia and considered to
begin prosecution within the next few months.

August 02, 2013: Client confirmed not filing Amendment under Article 19.

September 19, 2013: Notification Concerning Availability of the Publication of
the International Application issued; Application published.

October 14, 2013: Client sent updated list of prioritized countries and request
quotation and informed will make final decision by June 16, 2014.

October 17, 2013: PCT First Notice issued.

October 22, 2013: Reported issuance of PCT First Notice to client.

November 01, 2013: Sent options and cost for filing application in Saudi Arabia;
Client would give further instructions.

June 16, 2014: Reminded client on national stage entry.

July 10, 2014: Informal Comments to Written Opinion filed with WIPO; Reported
filed Informal Comments to client; Discussed with client on national entry.

July 11, 2014: PCT Communication issued acknowledging receipt of Informal
Comments.

July 14, 2014: Reported PCT Communication to client.

July 22, 2014: Client confirmed entering Europe, Japan, Canada, Brazil, Mexico,
India, South Korea and Singapore.

July 23, 2014: Client considered entering Russia, Australian or New Zealand
after the 31-month deadline in view of financial status.

August 28, 2014: Informed client that Canadian entry can be extended to
September 16, 2015 with fee, but Mexican entry cannot be extended.

August 29, 2014: Client instructed to postpone Canadian entry to September 16,
2015.

September 11, 2014: Client confirmed not to file any Australian or New Zealand
applications.

 

DEADLINES:

PCT National or Regional Phase Entry   

October 16, 2014: 31 months after earliest priority date

 

Countries/Regions Considered (as of 10/14/2013):

Tier 1: US (1614-A-US), Europe, Japan, Canada, China/HK (1614-CN, 1614-CN-HK,
1614-CN-U, 1614-HK)

Tier 2: Brazil, Mexico, Australia, India, South Korea

Tier 3: Singapore, Taiwan (1614-A-TW), Russia, New Zealand, Saudi Arabia, UAE,
Israel

Tier 4: All other markets

 

Per August 29, 2014 email, client may file Canadian application by September 16,
2015.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-A-PCT-BR

VAGINAL REMODELING DEVICE AND METHOD, Brazilian Application No. 1120140228663,
filed September 16, 2014, National Stage of International App’l No.
PCT/US13/32066, filed March 15, 2013, claiming priority of Chinese Application
No. 201210069906.X, filed March 16, 2012

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

September 16, 2014: Application filed in Portuguese.

 

DEADLINES:

November 15, 2014: File Power of Attorney (original not required).

 

March 15, 2016: File Request for Examination and Voluntary Amendment.

 

June 15, 2015: Annuity Due.

     

1614-A-PCT-CA

VAGINAL REMODELING DEVICE AND METHOD, Canadian National Stage of International
App’l No. PCT/US13/32066, filed March 15, 2013, claiming priority of Chinese
Application No. 201210069906.X, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: TO BE FILED

 

August 29, 2014: Client instructed to postpone Canadian entry to September 16,
2015.

 

DEADLINES:

September 16, 2015: Absolute deadline to enter Canada (with late entry fee).

 

Need to remind client by June 16, 2015 on filing application.

     

1614-A-PCT-EP

VAGINAL REMODELING DEVICE AND METHOD, European Application No. XXX, filed XXX,
2014, National Stage of International App’l No. PCT/US13/32066, filed March 15,
2013, claiming priority of Chinese Application No. 201210069906.X, filed March
16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: TO BE FILED

 

July 22, 2014: Client confirmed filing European application.

 

DEADLINES:

October 16, 2014: Absolute deadline to enter Europe.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-A-PCT-IN

VAGINAL REMODELING DEVICE AND METHOD, Indian Application No. XXX, filed XXX,
2014, National Stage of International App’l No. PCT/US13/32066, filed March 15,
2013, claiming priority of Chinese Application No. 201210069906.X, filed March
16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: TO BE FILED

 

July 22, 2014: Client confirmed filing Indian application.

 

DEADLINES:

October 16, 2014: Absolute deadline to enter India.

     

1614-A-PCT-JP

VAGINAL REMODELING DEVICE AND METHOD, Japanese Application No. Not yet known,
filed September 16, 2014, National Stage of International App’l No.
PCT/US13/32066, filed March 15, 2013, claiming priority of Chinese Application
No. 201210069906.X, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

September 16, 2014: Application filed in English; Petition for a 2-month
extension for Japanese translation filed; Reported filed application to client.

 

DEADLINES:

November 16, 2014: File Japanese translation of application. 

March 15, 2016: File Request for Examination and Voluntary Amendment.

 

File Power of Attorney (original required).

     

1614-A-PCT-KR

VAGINAL REMODELING DEVICE AND METHOD, Korean Application No. XXX, filed XXX,
2014, National Stage of International App’l No. PCT/US13/32066, filed March 15,
2013, claiming priority of Chinese Application No. 201210069906.X, filed March
16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: TO BE FILED

 

July 22, 2014: Client confirmed filing Korean application.

 

DEADLINES:

October 16, 2014: Absolute deadline to enter Korea.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-A-PCT-MX

VAGINAL REMODELING DEVICE AND METHOD, Mexican Application No. MX/A/2014/011097,
filed September 15, 2014, National Stage of International App’l No.
PCT/US13/32066, filed March 15, 2013, claiming priority of Chinese Application
No. 201210069906.X, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

September 10, 2014: Client confirmed small entity status of Viveve.

September 15, 2014: Application filed in English.

 

 

DEADLINES:

November 16, 2014: File Spanish translation of application. 

 

Need to instruct FA by October 16, 2014 to translate application.

File Power of Attorney (original required).

     

1614-A-PCT-SG

VAGINAL REMODELING DEVICE AND METHOD, Singapore Application No. 11201405630T,
filed September 11, 2014, National Stage of International App’l No.
PCT/US13/32066, filed March 15, 2013, claiming priority of Chinese Application
No. 201210069906.X, filed March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

September 11, 2014: Application filed.

September 19, 2014: Reported filed application to client.

 

DEADLINES:

March 16, 2015 (36-month): File Request for Examination.

March 16, 2015 (36-month): File Request for Combined Search and Examination.

September 16, 2016 (54-month): File Request for Supplementary Examination based
on Prescribed Information. *

 

* File when there is any positive Search and Examination result, or a granted
patent from any of the prescribed countries**. Must be filed before issuance of
an Examination Report, if a Request for Examination or Request for Combined
Search and Examination has been filed.

 

** Prescribed Countries are Australia, Canada, Europe, Japan, New Zealand,
Republic of Korea, United Kingdom and United States of America.

     

 

 
 

--------------------------------------------------------------------------------

 

 

1614-A-TW

VAGINAL REMODELING DEVICE AND METHOD, Taiwanese App’l No. 102109033, filed March
14, 2013, claiming priority of Chinese Application No. 201210069906.X, filed
March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

STATUS: PENDING

 

March 12, 2013: Client sent executed POA.

March 14, 2013: Application filed with English Specification and Figures.

March 18, 2013: Reported application filed.

March 27, 2013: Sent revised Chinese Specification and Figures to Foreign
Associate.

April 15, 2013: Sent Priority document to Foreign Associate.

May 28, 2013: Priority document and Chinese Specification and Figures filed.

May 30, 2013: Reported filed Priority document, Chinese specification and
Figure.

September 23, 2013: Foreign Associate informed application will be published on
October 01, 2013.

October 01, 2013: Application laid-open.

October 14, 2013: Request to correct inventor name filed.

October 15, 2013: Client wanted to add “and/or exhaust” into the specification.

October 22, 2013: Request to correct inventor name allowed.

October 28, 2013: Reported Correction of inventor name to client.

October 31, 2013: Client would give instruction on filing Voluntary Amendment in
early 2014.

 

DEADLINE:

March 14, 2016: Filing Request for Substantive Examination and Voluntary
Amendment.

     

1614-A-US

VAGINAL REMODELING DEVICE AND METHOD, U.S. Serial No. 13/835,748, filed March
15, 2013, claiming priority of Chinese Application No. 201210069906.X, filed
March 16, 2012

 

Inventors: 

Donald I. GALEN; Jerome JACKSON; Steven Marc LOPEZ; Russell MEIROSE; Ian F.
SMITH; Srihari YAMANOOR

 

 

 

STATUS: PENDING

 

March 11, 2013: Sent client draft and formal papers to be filed

March 12, 2013: Client sent executed POA.

March 14, 2013: Client sent executed Declaration from five inventors.

March 15, 2013: Application and Preliminary amendment filed.

March 18, 2013: Reported application filed.

March 20, 2013: Client sent IDS checklist and relevant materials.

March 29, 2013: Client sent Declaration from Dr. Galen.

May 17, 2013: Reported filed Response to Notice to File Corrected Application
Papers and Declaration from Dr. Galen.

May 22, 2013: Reported receipt of Filing Receipt and Notice of Acceptance of
Power of Attorney;

May 29, 2013: Reported receipt of updated Filing Receipt.

July 17, 2013: IDS filed.

July 18, 2013: Reported filing of IDS.

September 19, 2013: Notice of Publication of Application issued; Application
published as US 2013/0245728.

September 23, 2013: Reported published application to client.

September 19, 2014: Sent IDS to client for review.

 

Waiting for action from USPTO

 

 

 
 

--------------------------------------------------------------------------------

 

 

Other Ideas

SELF-ALIGNING TIP

October 07, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Viveve will not pursue this invention
filing. Per previous discussion with K. Pope, idea incorporating ratcheting tip
clocking mechanism deemed too expensive to manufacture against COGS target.”

       

FLOATING HAND PIECE CABLE

October 07, 2011: Client sent idea in e-mail.

November 09, 2011: Not to be pursued.

       

VISUAL LOCATOR MARKING ON HAND PIECE

October 07, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Visual markers incorporated into
disposable treatment tip instead of hand piece. Embodiments for depth markers
already submitted by Viveve under docket number 1608-CN.”

       

TREATMENT TIP SOFTWARE

October 04, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Viveve will not pursue this invention
filing in China. Per previous discussion with K. Pope, idea is likely considered
a method and cannot be patented in China. Also, idea would provide too much
confidential detail on how Viveve’s software operates the Viveve tip.”

       

MANUFACTURING INSPECTION PROCESS TO CHECK TREATMENT TIP

October 04, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Viveve will not pursue this invention
filing in China. Per previous discussion with K. Pope, idea is a method and
cannot be patented in China. Per K. Pope, may later elect to file method
invention in the USA.”

       

DIRECTIONAL SENSOR TO CONTROL CRYOGEN FLOW

September 20, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Cryogen flow control using directional
sensors already documented under summary submitted by Viveve for docket number
1607-CN.”

       

MULTIPLE ELECTRODE CIRCUITS

September 20, 2011: Client sent idea in e-mail.

November 29, 2011: S. Lopez Update – “Multiple electrode circuit embodiment
already documented in distributed electrode design (conical, round, etc) under
docket numbers 1602-CN and 1603-CN. Updated sketches for docket number 1603-CN
due from Stellartech on 11-30-11.”

     

 

 
 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 
 

--------------------------------------------------------------------------------

 

 

 

[a2.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a4.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a5.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a6.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a7.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[a8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.5

 

NAME

 

The Company was incorporated under the name TiVaMed, Inc. on September 21, 2005
and used that name until October 14, 2009.

 

 

SCHEDULE 5.6

 

LITIGATION

 

None

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.12

 

INBOUND LICENSES

 

Intellectual Property Assignment and License Agreement dated February 10, 2006
between TiVaMed, Inc. and Edward Knowlton

 

Development and Manufacturing Agreement dated June 12, 2006 between TiVaMed,
Inc. and Stellartech Research Corporation

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.7(a)

 

REVENUE

 

This schedule will be provided by July 31, 2015 in form acceptable to Bank.

 

 
 

--------------------------------------------------------------------------------

 

 

CORPORATE RESOLUTION

 

The undersigned duly elected and qualified [Assistant] Secretary of VIVEVE, INC.
(the “Company”) do hereby certify that the following is a true and correct copy
of certain resolutions adopted by the Company’s Board of Directors in accordance
with applicable law and the Company’s bylaws, and that such resolutions are now
unmodified and in full force and effect:

 

BE IT RESOLVED, that:

 

1)

Any one (1) of the following, duly elected officers of the Company (each, an
“Authorized Officer”) whose genuine original signature appears next to his or
her name is authorized to act for, on behalf of, and in the name of the Company
in connection with the resolutions below:

 

Title   Name   Authorized Signature                        

 

   

 

                                               

 

 

 

2)

Any Authorized Officer may:

 

 

a)

Borrow money from time to time from Square 1 Bank (the “Bank”), and may
negotiate and procure loans, letters of credit, foreign exchange contracts and
other financial accommodations from Bank, including without limitation, that
certain Loan and Security Agreement dated as of September 30, 2014, and also to
execute and deliver to Bank one or more renewals, extensions, or modifications
thereof;

 

 

b)

Give security for any liabilities of the Company to Bank by grant, security
interest, assignment, lien, deed of trust or mortgage upon any real or personal
property, tangible or intangible of the Company;

 

 

c)

Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

 

d)

Discount with the Bank, commercial or other business paper belonging to the
Company made or drawn by or upon third parties, without limit as to amount;

 

 

e)

Authorize and direct the Bank to pay the proceeds of any such loans or discounts
as directed by the persons so authorized to sign;

 

 

f)

Issue a warrant or warrants to purchase the Company’s capital stock;

 

 

g)

Execute and deliver in form and content as may be required by the Bank any and
all notes, evidences of indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, any or all of which may relate to all or to substantially all of
the Company’s property and assets;

 

3)

The Authorized Officers may designate additional or alternate individuals as
being authorized to request loan advances, to do and perform such other acts and
things, to pay any and all fees and costs, and to execute and deliver such other
documents and agreements as he or she may in his or her discretion deem
reasonably necessary or proper in order to carry into effect the provisions of
these Resolutions.

 

 
 

--------------------------------------------------------------------------------

 

 

4)

Any and all acts authorized pursuant to these resolutions and performed prior to
the passage of these resolutions are hereby ratified and approved, and the
authority conferred herein may be exercised singly by any such officer, and
these resolutions shall continue in full force and effect until written notice
of modification or revocation is received and accepted by Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions). Bank may rely upon any form of notice, which it in good faith
believes to be genuine or what it purports to be.

 

5)

The Resolutions are in full force and effect as of the date of this Certificate
and are intended to replace, as of this date, any Resolutions previously given
by the Company to Bank in connection with the matters described herein; these
Resolutions and any borrowings or financial accommodations under these
Resolutions have been properly noted in the corporate books and records, and
have not been rescinded, revoked or modified; neither the foregoing Resolutions
nor any actions to be taken pursuant to them are or will be in contravention of
any provision of the articles of incorporation or bylaws of the Company or of
any agreement, indenture or other instrument to which the Company is a party or
by which it is bound; and to the extent the articles of incorporation or bylaws
of the Company or any agreement, indenture or other instrument to which the
Company is a party or by which it is bound require the vote or consent of
shareholders of the Company to authorize any act, matter or thing described in
the foregoing Resolutions, such vote or consent has been obtained.

 

In Witness Whereof, I have affixed my name as [Assistant] Secretary and have
caused the corporate seal (where available) of said Company to be affixed on
September 30, 2014.

 

 

 

 

 

[Assistant] Secretary*

 

 

 

 

 

 

*If the certifying officer is designated as the only signer in these resolutions
then another corporate officer must also sign. 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

  

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.

 

 
 

--------------------------------------------------------------------------------

 

 

SQUARE 1 BANK

   

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

     

 

To: Square 1 Bank

 

Re: Loan # ___________________________________

 

You are hereby authorized and instructed to charge account No.
_________________________ in the name of VIVEVE, INC.

for facility fees, principal, interest and other payments due on above
referenced loan as set forth below and credit the loan referenced above.

    ☒           Debit the Facility Fee as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.      
☒           Debit each interest payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.      
  ☒           Debit each principal payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.
        ☒           Debit each payment for Bank Expenses as it becomes due
according to the terms of the Loan and Security Agreement and any renewals or
amendments thereof.  

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature /s/Scott Durbin

Date 

     

September 30, 2014

           

 

 
 

--------------------------------------------------------------------------------

 

 

CLIENT MARKETING AUTHORIZATION

 

We are excited to have you as a Square 1 Bank client and want to spread the word
about your success!

 

From press releases to mentions on social media sites, and all points in
between, Square 1’s marketing and communications team is constantly seeking new
opportunities to promote our clients and to connect them to prospects, existing
customers, and the larger entrepreneurial/venture capital community.

 

If you complete the authorization below and return it to us, you are authorizing
us to reference and/or include your company as part of our marketing and
advertising efforts without further review or advance approval by you. Please
select all areas that you approve.

 

☐

All items listed below

☐

List company as a Square 1 Bank customer on social media sites, including
Twitter, LinkedIn, Facebook, Square 1 Bank corporate blog, or any other social
media site

☐

Press release including your company as a Square 1 Bank client (to include
company name and description only; may appear alongside other clients)

☐

Press release including your company as a Square 1 Bank client (general press
release not focused on your company, but referring to your company as a client,
and including your company’s name, description, and editorial comments; may
appear alongside other clients)

☐

Provide quote for inclusion in a Square 1 Bank press release

☐

Use of company name and logo in Square 1 Bank marketing materials including
corporate marketing collateral, website, social media sites, and other
advertising campaigns

☐

Provide quotes for inclusion in Square 1 Bank marketing materials including
corporate marketing collateral, website, social media sites, and other
advertising campaigns

☐

Customer case study/application brief (success story to be posted on website,
included in press kits and/or pitched to publications as potential articles)

☐

Willing to participate in a video testimonial highlighting your banking
relationship and experiences with Square 1 Bank

☐

Other (please describe): ______________________________________________________

 

If you have questions, please contact your Square 1 banker, or our Marketing +
Communications department at marketing@square1bank.com.

 

Please acknowledge your authorization by signing below:

 

Company Name:

VIVEVE, INC.

Authorized Signer:

/s/ Scott Durbin

Name:

Scott Durbin

Title:

CFO

Date:

September 30, 2014

 

 

 